August 13, 2015

                                Cause No. 03-14-00512-CR


                                 CRAE ROBERT PEASE                 /RECEIVED N
                                      Appellant
                                                                      AU6 1 3 2015



                                 THE STATE OF TEXAS
                                           Appellee

                   APPELLANT'S SECOND MOTION TO EXTEND TIME
                           TO FILE APPELLANT'S BRIEF

    TO THE HONORABLE COURT OF APPEALS:

    Crae Robert Pease, Appellant, moves this Court to grant an extension of time to

    file Appellant's Brief, and respectfully states:

          1.   Appellant's Brief was due on August 13, 2015, however, the record

    wasn't complete, and a Supplemental Clerk's record was filed in this court on June

    3,2015.

          2. Appellant seeks a thirty day extension of time to file Appellant's Brief

    from today's date , which would make Appellant's Brief due on or before

    September 13,2015.

          3.     This extension of time is necessary because the issue is very

    complicated and requires a great deal of time to thoroughly examine the records

    and transcript and study the defenses.

          4.     This is the second extension of time Appellant has sought for the

    filing his brief and is not brought for purposes of delay.
        For these reason, Crae Robert Pease requests that this court render an order


extending the time for filing Appellant's Briefto and including September 13,

2015.



                                              Crae Robert Pease
                                              6715 Skynook Drive
                                              Austin, Texas 78745


                       CERTIFICATE OF CONFERENCE

        On August 13, 2015, an attempt was made to confer with William Swaim,
attorney for Appellee, in order to confer as to the extension but was unable to reach

Mr. Swaim.



                                                     Crae Robert Pease

                           CERTIFICATE OF SERVICE

        On August 13, 2015, a copy of the attached motion for extension of time
was sent by U. S. Postal Service to:

        William Swaim
        Travis County Attorney's Office
        P. O. Box 1748
        Austin, Texas 78767